DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on July 9, 2019

Claims 1-20 are pendingClaims 1-20 are rejected

Examiner’s Note: Paragraph 00107 of the specification define a computer readable storage medium as not being construed of transitory signals [i.e. non-transitory].

Examiner’s Note: Paragraph 0025 defines production/remote sites to include computers, mainframes, storage volumes, etc. Therefore, the term, “site” is interpreted to be hardware.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2019 was filed prior to the mailing date of the first office action on 3/14/2022.  The submission is in 

Drawings
Acknowledgment is made of applicant’s drawings submitted on 7/9/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 7/9/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 7/9/2019.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 2 cites, “selectively compressing…selectively encrypting…a set of files”. Line 6 cites, “updating…with selectively compressed files…selectively encrypted files”.  It’s unclear if “…selectively compressed/encrypted set of files” recited on line 2 are the same as the “selectively compressed/encrypted files” cited on line 6 since the the selectively compressed/encrypted files”

	Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 4 cites, “selectively compressing…selectively encrypting…a set of files”. Line 8 cites, “updating…with selectively compressed files…selectively encrypted files”.  It’s unclear if the phrase, “…selectively compressed/encrypted set of files” recited on line 4 are the same as the “selectively compressed/encrypted files” cited on line 8 since the phrase, “selectively compressed/encrypted files” cited on line 8 contains non-specific language. Therefore, claims 12-19 are similarly rejected due to their dependence on independent claim 11. It is suggested that the limitation be amended to recite “updating…with the selectively compressed/encrypted files”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1-3, 5, 6, 9, 11-13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10067952, Ahrens in view of US 20200099699, Saad

 	In regards to claim 1, Ahrens teaches a computer-implemented method comprising: 
selectively compressing and selectively encrypting, by a production site, a set of files for replication from the production site to a remote site (see US 10067952, Ahrens, col. 3, lines 28-39 and fig. 1, step 150(a), where encryption and compression of data may be stored on a production database storage system, wherein the information stored on the database storage system may be replicated on a database backup system), 
updating, by the production site, metadata associated with selectively compressed files and updating metadata associated with selectively encrypted files(see US 10067952, Ahrens, col. 3, lines 28-39, where compressed or encrypted data blocks may include metadata that may be updated in a production database); and 
replicating the set of files for replication from the production site to the remote site, wherein the set of files for replication includes selectively compressed and selectively  (see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that are compressed or encrypted on a production data storage system may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]);
 	Ahrens does not teach wherein files are selectively compressed based on a compression ratio satisfying a compression threshold, and wherein files are selectively encrypted based on a file content satisfying an encryption criteria 	However, Saad teaches wherein files are selectively compressed based on a compression ratio satisfying a compression threshold(see US 20200099699, Saad, para. 0026 and 0028, where data is compressed as determined by a compression ratio and satisfying a predetermined threshold in order to determine if a ransomware has occurred), and wherein files are selectively encrypted based on a file content satisfying an encryption criteria(see US 20200099699, Saad, para. 0002, where a ransomware targets[i.e. selects] system data files[i.e. encryption criteria] for selected encryption). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ahrens with the teaching of Saad because a user would have been motivated to enhance the database security in the system taught by Ahrens by applying the security features, taught by Saad, in order to protect databases from ransomware attacks(see Saad, para. 0002)

(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that includes compressed or encrypted on a production data storage system and metadata may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]); and 
in response to transmitting the metadata associated with the first file, transmitting the first file from the production site to the remote site(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that includes compressed or encrypted on a production data storage system and metadata may be configured to backup[i.e. replicate] data to a backup store[150(a)]).  

In regards to claim 3, the combination of Aherns and Saad teach the method according to claim 2, wherein the metadata associated with the first file indicates that the first file is compressed, that the first file is encrypted, and an order of the compression and the encryption(see US 10067952, Ahrens, col. 3, lines 32-39, where the metadata content includes information regarding a data block[e.g. compression/encryption] and a sequence number indicating the order that the data blocks are updated[e.g. order of encryption/compression]).  

(see US 20200099699, Saad, para. 0027 and 0028, where the monitor modules are configured to detect[i.e. estimate] changes in process ratios, wherein the process ratio may include a compression ratio).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ahrens with the teaching of Saad because a user would have been motivated to enhance the database security in the system taught by Ahrens by applying the security features, taught by Saad, in order to protect databases from ransomware attacks(see Saad, para. 0002) 

 	In regards to claim 6, the combination of Aherns and Saad teach the method according to claim 1, wherein the compression ratio is based on a file type and a file size of respective files(see US 20200099699, Saad, para. 0028, where the compression ratio is determined by the number of data blocks[i.e. file size] and whether the data is encrypted[i.e. file type]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ahrens with the teaching of Saad because a user would have been motivated to enhance the database security in the system taught by Ahrens by applying the security features, taught by Saad, in order to protect databases from ransomware attacks(see Saad, para. 0002)  

(see US 20200099699, Saad, para. 0018, where data may be replicated to a remote site); 
transmitting a second file that is encrypted and not compressed to the remote site(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that are encrypted on a production data storage system may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]); 
transmitting a third file is not encrypted and is compressed to the remote site(see US 20200099699, Saad, para. 0020, where compressed data may be transmitted to remote storage); and transmitting a fourth file that is encrypted and is compressed to the remote site(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that are compressed or encrypted on a production data storage system may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ahrens with the teaching of Saad because a user would have been motivated to enhance the database security in the system taught by Ahrens by applying the security features, taught by Saad, in order to protect databases from ransomware attacks(see Saad, para. 0002) 

 	In regards to claim 11, Aherns teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
 	selectively compressing and selectively encrypting, by a production site, a set of files for replication from the production site to a remote site (see US 10067952, Ahrens, col. 3, lines 28-39 and fig. 1, step 150(a), where encryption and compression of data may be stored on a production database storage system, wherein the information stored on the database storage system may be replicated on a database backup system),  	updating, by the production site, metadata associated with selectively compressed files and updating metadata associated with selectively encrypted files(see US 10067952, Ahrens, col. 3, lines 28-39, where compressed or encrypted data blocks may include metadata that may be updated in a production database); and  
P201805419US01Page 36 of 40replicating the set of files for replication from the production site to the remote site, wherein the set of files for replication includes selectively compressed and selectively encrypted files(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that are compressed or encrypted on a production data storage system may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]); 	
(see US 20200099699, Saad, para. 0026 and 0028, where data is compressed as determined by a compression ratio and satisfying a predetermined threshold in order to determine if a ransomware has occurred), and wherein files are selectively encrypted based on a file content satisfying an encryption criteria(see US 20200099699, Saad, para. 0002, where a ransomware targets[i.e. selects] system data files[i.e. encryption criteria] for selected encryption); 	However, Saad teaches wherein files are selectively compressed based on a compression ratio satisfying a compression threshold(see US 20200099699, Saad, para. 0026 and 0028, where data is compressed as determined by a compression ratio and satisfying a predetermined threshold in order to determine if a ransomware has occurred), and wherein files are selectively encrypted based on a file content satisfying an encryption criteria(see US 20200099699, Saad, para. 0002, where a ransomware targets[i.e. selects] system data files[i.e. encryption criteria] for selected encryption).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ahrens with the teaching of Saad because a user would have been motivated to enhance the database security in the system taught by Ahrens by applying the security features, taught by Saad, in order to protect databases from ransomware attacks(see Saad, para. 0002)


transmitting metadata associated with a first file of the set of files for replication from the production site to the remote site(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that includes compressed or encrypted on a production data storage system and metadata may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]); and 
in response to transmitting the metadata associated with the first file, transmitting the first file from the production site to the remote site(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that includes compressed or encrypted on a production data storage system and metadata may be configured to backup[i.e. replicate] data to a backup store[150(a)]).  

In regards to claim 13, the combination of Aherns and Saad teach the computer program product according to claim 12, wherein the metadata associated with the first file indicates that the first file is compressed, that the first file is encrypted, and an order of the compression and the encryption(see US 10067952, Ahrens, col. 3, lines 32-39, where the metadata content includes information regarding a data block[e.g. compression/encryption] and a sequence number indicating the order that the data blocks are updated[e.g. order of encryption/compression]).  

(see US 20200099699, Saad, para. 0027 and 0028, where the monitor modules are configured to detect[i.e. estimate] changes in process ratios, wherein the process ratio may include a compression ratio).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ahrens with the teaching of Saad because a user would have been motivated to enhance the database security in the system taught by Ahrens by applying the security features, taught by Saad, in order to protect databases from ransomware attacks(see Saad, para. 0002)

In regards to claim 16, the combination of Aherns and Saad teach the computer program product according to claim 11, wherein the compression ratio is based on a file type and a file size of respective files(see US 20200099699, Saad, para. 0028, where the compression ratio is determined by the number of data blocks[i.e. file size] and whether the data is encrypted[i.e. file type]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ahrens with the teaching of Saad because a user would have been motivated to enhance the database security in the system taught by Ahrens by applying the security features, taught by Saad, in order to protect databases from ransomware attacks(see Saad, para. 0002)

(see US 20200099699, Saad, para. 0018, where data may be replicated to a remote site); 
transmitting a second file that is encrypted and not compressed to the remote site(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that are encrypted on a production data storage system may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]); 
transmitting a third file is not encrypted and is compressed to the remote site(see US 20200099699, Saad, para. 0020, where compressed data may be transmitted to remote storage); and 
transmitting a fourth file that is encrypted and is compressed to the remote site(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that are compressed or encrypted on a production data storage system may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ahrens with the teaching of Saad because a user would have been motivated to enhance the database security in (see Saad, para. 0002) 


2.) Claims 4, 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10067952, Ahrens in view of US 20200099699, Saad and further in view of US 20170286224, Resch

 	In regards to claim 4, the combination of Aherns and Saad teach the method according to claim 3, wherein the method further comprises: receiving, at the remote site, the metadata associated with the first file(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that includes compressed or encrypted on a production data storage system and metadata may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]);  	The combination of Aherns and Saad do not teach decrypting and decompressing the first file according to the order; and storing the first file that is decrypted and decompressed at the remote site 	However, Resch teaches decrypting and decompressing the first file according to the order(see US 20170286224, Resch, para. 0057, where sequence information specified by an encoding algorithm to reproduce the encoded data slice, wherein the reverse encoding algorithm includes decryption and decompressing); and (see US 20170286224, Resch, para. 0053, where encoded data is retrieved from local storage and decrypted/decompressed and transmitted to a remote device for, implicitly, subsequent storage).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ahrens and Saad with the teaching of Resch because a user would have been motivated to enhance data security by use of a distributed storage network in order to securely store the database information, taught by the combination of Aherns and Saad, for an indefinite period of time without data loss and being resistant to unauthorized attempts at accessing the data(see Resch, para. 0026)

In regards to claim 8, the combination of Aherns and Saad teach the method according to claim 1, further comprising: 
receiving, at the remote site, the set of files for replication including selectively compressed and selectively encrypted files(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that are compressed or encrypted on a production data storage system may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]); 
determining, by the remote site, an order of encryption and compression based on metadata associated with the set of files for replication(see US 10067952, Ahrens, col. 3, lines 32-39 and fig. 1, 150(a), where the metadata content includes information regarding a data block[e.g. compression/encryption] and a sequence number indicating the order that the data blocks are updated[e.g. order of encryption/compression], wherein the database storage system may backup data to a database backup system[115]); 
 	The combination of Aherns and Saad do not teach decompressing the selectively compressed files and decrypting the selectively encrypted files by the remote site; and 
storing, in response to decompressing the selectively compressed files and decrypting the selectively encrypted files, the files for replication at the remote site; 	However, Resch teaches decompressing the selectively compressed files and decrypting the selectively encrypted files by the remote site(see US 20170286224, Resch, para. 0057, where sequence information specified by an encoding algorithm to reproduce the encoded data slice, wherein the reverse encoding algorithm includes decryption and decompressing); and 
storing, in response to decompressing the selectively compressed files and decrypting the selectively encrypted files, the files for replication at the remote site(see US 20170286224, Resch, para. 0053, where encoded data is retrieved from local storage and decrypted/decompressed and transmitted to a remote device for, implicitly, subsequent storage).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ahrens and Saad with the teaching of Resch because a user would have been motivated to enhance data security by use of a distributed storage network in order to securely store the database information, taught by the combination of Ahrens and Saad, for an (see Resch, para. 0026) 

In regards to claim 14, the combination of Ahrens and Saad teach the computer program product according to claim 13, wherein the method further comprises: 
receiving, at the remote site, the metadata associated with the first file(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that includes compressed or encrypted on a production data storage system and metadata may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]); 
 	the combination of Ahrens and Saad do not teach decrypting and decompressing the first file according to the order; and 
storing the first file that is decrypted and decompressed at the remote site 	However, Resch teaches decrypting and decompressing the first file according to the order(see US 20170286224, Resch, para. 0057, where sequence information specified by an encoding algorithm to reproduce the encoded data slice, wherein the reverse encoding algorithm includes decryption and decompressing); and 
storing the first file that is decrypted and decompressed at the remote site(see US 20170286224, Resch, para. 0053, where encoded data is retrieved from local storage and decrypted/decompressed and transmitted to a remote device for, implicitly, subsequent storage).  	It would have been obvious to one of ordinary skill in the art before the effective (see Resch, para. 0026)

In regards to claim 18, the combination of Ahrens and Saad teach the computer program product according to claim 11, further comprising: 
receiving, at the remote site, the set of files for replication including selectively compressed and selectively encrypted files(see US 10067952, Ahrens, col. 3, lines 28-39, col. 8, lines 20-31, and fig. 1, step 150, where data block that are compressed or encrypted on a production data storage system may be shared[i.e. replicated] with a database server. In addition, the production system may be configured to backup[i.e. replicate] data to a backup store[150(a)]); 
determining, by the remote site, an order of encryption and compression based on metadata associated with the set of files for replication(see US 10067952, Ahrens, col. 3, lines 32-39 and fig. 1, 150(a), where the metadata content includes information regarding a data block[e.g. compression/encryption] and a sequence number indicating the order that the data blocks are updated[e.g. order of encryption/compression], wherein the database storage system may backup data to a database backup system[115]); 

storing, in response to decompressing the selectively compressed files and decrypting the selectively encrypted files, the files for replication at the remote site 	However, Resch teaches decompressing the selectively compressed files and decrypting the selectively encrypted files by the remote site(see US 20170286224, Resch, para. 0057, where sequence information specified by an encoding algorithm to reproduce the encoded data slice, wherein the reverse encoding algorithm includes decryption and decompressing); and 
storing, in response to decompressing the selectively compressed files and decrypting the selectively encrypted files, the files for replication at the remote site(see US 20170286224, Resch, para. 0053, where encoded data is retrieved from local storage and decrypted/decompressed and transmitted to a remote device for, implicitly, subsequent storage).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ahrens and Saad with the teaching of Resch because a user would have been motivated to enhance data security by use of a distributed storage network in order to securely store the database information, taught by the combination of Aherns and Saad, for an indefinite period of time without data loss and being resistant to unauthorized attempts at accessing the data(see Resch, para. 0026)




In regards to claim 7, the combination of Ahrens and Saad teach the method according to claim 1. The combination of Ahrens and Saad do not teach wherein the encryption criteria comprises an indication of personally identifiable data 	However, Villars teaches wherein the encryption criteria comprises an indication of personally identifiable data (see US 9524504, Villars, col. 5, lines 42-60, where personally identifiable information is targeted for encryption).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ahrens and Saad with the teaching of Villars because a user would have been motivated to enhance protection of personal information contained in the database, taught by the combination of Ahrens and Saad, by applying cryptographical measures to prevent the personal information from being exposed to unauthorized individuals(see Villars, col. 2, lines 58-66) 
 	In regards to claim 17, the combination of Ahrens and Saad teach the computer program product according to claim 11. The combination of Ahrens and Saad do not teach wherein the encryption criteria comprises an indication of personally identifiable data 	However, Villars teaches wherein the encryption criteria comprises an indication  (see US 9524504, Villars, col. 5, lines 42-60, where personally identifiable information is targeted for encryption).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ahrens and Saad with the teaching of Villars because a user would have been motivated to enhance protection of personal information contained in the database, taught by the combination of Ahrens and Saad, by applying cryptographical measures to prevent the personal information from being exposed to unauthorized individuals(see Villars, col. 2, lines 58-66)


4.) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 10067952, Ahrens in view of US 20200099699, Saad and further in view of US 20060048014, Takahashi

 	In regards to claim 10, the combination of Ahrens and Saad teach the method according to claim 1. The combination of Ahrens and Saad does not teach wherein the production site implements the method based on computer-executable instructions downloaded over a network to the production site from a remote data processing system; 	However, Takahashi teaches wherein the production site implements the method based on computer-executable instructions downloaded over a network to the production site from a remote data processing system(see US 20060048014, Takahashi, para. 0086, where a disk array device at a production site is configured to receive commands[i.e. instructions from a host[i.e. remote device]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ahrens and Saad with the teaching of Takahashi because a user would have been motivated to enhance data security by use of a plurality of disc devices in order to securely store the database information, taught by the combination of Aherns and Bailey, during the time of an occurrence of a disaster without incurring data loss (see Takahashi, para. 0002)
 

5.) Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 10067952, Ahrens in view of see US 20190109869, Bailey and further in view of US 20170286224, Resch

 	In regards to claim 20, Ahrens teaches a system comprising: 
a remote site storing a batch of files for replication received from a production site, the batch of files for replication comprising selectively compressed and selectively encrypted files for replication (see US 10067952, Ahrens, col. 3, lines 28-39 and fig. 1, step 150(a), where encryption and compression of data may be stored on a production database storage system, wherein the information stored on the database storage system may be replicated on a database backup system), wherein the selectively compressed and selectively encrypted files for replication includes: 
(see US 10067952, Ahrens, col. 3, lines 32-39, where the metadata content includes information regarding a data block[e.g. compression/encryption] and a sequence number indicating the order that the data blocks are updated[e.g. order of encryption/compression]);
 	a second metadata corresponding to the second file and indicating that the second file is compressed, that the second file is encrypted, and an order of the compression and the encryption(see US 10067952, Ahrens, col. 3, lines 32-39, where the metadata content includes information regarding a data block[e.g. compression/encryption] and a sequence number indicating the order that the data blocks are updated[e.g. order of encryption/compression]);
 Ahrens does not teach a first file that is not compressed based on the first file not satisfying a compression threshold and not encrypted based on the first file not satisfying an encryption criteria; 
a second file that is compressed based on the second file satisfying the compression threshold and is encrypted based on the second file satisfying the encryption criteria; 	However, Bailey teaches a first file that is not compressed based on the first file not satisfying a compression threshold and not encrypted based on the first file not satisfying an encryption criteria(see US 20190109869, Bailey, para. 0047 and 0054, where a file not having a certain range in length is prevented from being encrypted and a security agent prevents data compression when the compression ratio is below a predetermined threshold); 
 (see US 20190109869, Bailey, para. 0047 and 0055, when compression ratio above a threshold, then a compression may be repeated; and if data has a certain range in length is permitted to be encrypted);  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ahrens with the teaching of Bailey because a user would have been motivated to enhance the database security in the system taught by Ahrens by applying the security features, taught by Bailey, in order to protect databases from ransomware attacks(see Bailey, para. 0002)
 	the combination of Ahrens and Bailey do not teach wherein the remote site stores the batch of files for replication including the second file, wherein the second file is decompressed and decrypted according to the order in the second metadata 	However, Resch teaches wherein the remote site stores the batch of files for replication including the second file, wherein the second file is decompressed and decrypted according to the order in the second metadata (see US 20170286224, Resch, para. 0057, where sequence information specified by an encoding algorithm to reproduce the encoded data slice, wherein the reverse encoding algorithm includes decryption and decompressing). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ahrens and Bailey with the teaching of Resch because a user would have been motivated to enhance data security by use of a distributed storage network in order to securely store (see Resch, para. 0026)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438